Case 2:16-cv-02390-STA-jay Document 41 Filed 06/04/20 Page 1 of 1                     PageID 190




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


ANTHONY WALLACE,                              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      No. 2:16-cv-02390-STA-jay
                                              )
JAMES M. HOLLOWAY, et al.,                    )
                                              )
       Defendants.                            )


                ORDER ADOPTING REPORT AND RECOMMENDATION


        On July 11, 2019, the Court granted Anthony Wallace a default judgment against William

Bryant and referred this matter to United States Magistrate Judge Jon A. York for determination

of damages. (ECF No. 30.) On April 17, 2020, the Magistrate Judge entered his Report and

Recommendation awarding Plaintiff Five Hundred Dollars ($500.00) in damages. (ECF No. 39.)

The parties have not filed objections to the Report and Recommendation. This Court has reviewed

the Report and Recommendation and agrees with the conclusion of the Magistrate Judge. This

Court hereby adopts the Magistrate Judge’s Report and Recommendation pursuant to Fed. R. Civ.

P. 72(b)(3). Consistent with the Report and Recommendation, Plaintiff is awarded $500.00. 1

       IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: June 4, 2020.


1
 The Court is in receipt of the letter from Plaintiff requesting that the monetary award be sent to
his limited power of attorney (ECF No. 40.) but declines to entertain the request.
